Citation Nr: 1822336	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-36 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO initially denied the Veteran's claims of entitlement to service connection for bilateral hearing loss in a September 2006 rating decision.  The Veteran did not appeal that decision in a timely manner or submit new and material evidence within a year.  That decision is now final.

2. Evidenced received since the time of the final September 2006 rating decision, by itself, or in conjunction with previously considered evidence, is new and related to unestablished facts necessary to substantiate the claim of entitlement to service connection for hearing loss.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current bilateral hearing loss disability developed as a result of his active duty service.


CONCLUSIONS OF LAW

1. The September 2006 rating decision denying service-connection for bilateral hearing loss is final.  38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2. New and material evidence has been received since the September 2006 rating decision to reopen the claim of entitlement to service-connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a grant of service connection for a bilateral hearing loss disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C. § 7105 (2012).  However, the Veteran may request that VA reopen their claim upon the receipt of "new and material" evidence.  38 U.S.C. § 5108 (2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied in a September 2006 rating decision.  The RO denied service connection on a presumptive basis and on the basis that the Veteran's MOS, civilian physician and surgeon, would not typically expose individuals to significant trauma.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of its issuance.  Therefore, September 2006 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

Evidence added to the record since the September 2006 rating decision includes a note from a private clinical audiologist note, who diagnosed the Veteran with moderate severe to severe high frequency sensorineural hearing loss in both ears that he attributed to the Veteran's noise exposure, as a physician for a Marine engineer battalion.  See July 2016 Private Clinical Audiologist Note. 

This evidence is new since it was not of record in September 2006, and material as it raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  New and material evidence has been presented; the claim is reopened.  38 C.F.R. § 3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104 (a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran seeks service connection for bilateral hearing loss, which he contends began in service.  All three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran has a diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385, and suffered acoustic trauma when exposed to extreme loud noise in service while performing his duties during active duty service.  See October 2005 Application; see also December 2005 Private Examination Note; August 2016 VA Examination Report.  Thus, the first two criteria have been met.

Further, the competent and credible evidence of record shows that his current bilateral hearing loss began during service.  The Veteran reported that he first noticed hearing loss during service and that it has gotten worse over the years.  See August 2016 VA Examination Report.  The Veteran is competent to report the onset and continuation of his hearing loss symptoms and the Board finds his statements to be credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the August 2016 VA examiner opined that the Veteran's current bilateral hearing loss was not related to service, as there was no hearing loss shown at discharge.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).   

Additionally, the record contains a July 2016 letter from the Veteran's private audiologist.  The audiologist stated that the Veteran's configuration of hearing loss was typical of noise-induced hearing loss.  He concluded that it was more likely than not that the Veteran's hearing loss was mainly attributable to his noise exposure while serving as a physician for the Marine engineer battalion.

After a careful review of the evidence, the Board finds that the positive nexus opinion provided by the July 2016 Audiologist and continuity of symptomatology demonstrates that the Veteran's currently diagnosed bilateral hearing loss, likely had its onset while he was on active duty.  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted. 38 C.F.R. §§ 3.102, 3.303 (a).


ORDER

New and material evidence has been received; the claim for entitlement to service connection for bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss disability is granted.




______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


